Citation Nr: 1731241	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for prurigo nodules.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 through June 1968 and from April 1984 through March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's testimony was received during a March 2017 Board hearing.  A transcript of that testimony is associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim file currently includes records for VA treatment received by the Veteran through June of 2011.  Those records show that the Veteran has been followed throughout the appeal period for recurring lesions on his face, scalp, arms, front and back torso, and legs.  In his March 2017 Travel Board hearing testimony, the Veteran described also that the lesions occurred on his hands, fingers, groin, and buttocks.  Indeed, lesions on the Veteran's hands and arms were observed by the sitting Veterans Law Judge during the hearing and a description of those lesions was preserved on the record.  The Veteran described in his testimony that his symptoms included a burning sensation in the affected areas, as well as "pain deeper under the skin."

The available VA treatment records describe that that the Veteran's lesions begin initially as pimples before progressing into enlarged and open pustules before progressing ultimately into flattened and hyperpigmented scars.  Those records show also that the Veteran's treatment included the use of flurandenolide tape (a topical steroid) and Kenalog injections (an injected corticosteroid) in September 2010.  During an October 2011 VA examination, the Veteran reported that he had continued to use topical corticosteroids over the preceding 12 month period.  During his Travel Board hearing, he testified that he continued to use a topical steroid cream called Betasol.

As an initial matter, the Veteran's hearing testimony that he has continued to be prescribed Betasol suggests that he has been receiving continuing follow-up VA treatment for his skin condition.  Under the circumstances, VA must obtain records for VA treatment received by the Veteran for his skin disorder since June 2011.  38 C.F.R. § 3.159 (c)(2).

Additionally, the pain and burning symptoms reported by the Veteran during his Travel Board hearing also suggests that there has been some progression or change in the nature and character of the symptoms associated with his skin disability.  As such, he should be afforded a new VA examination to determine the current symptoms and impairment.  38 C.F.R. § 3.159 (c)(4).

As noted above, the VA treatment records show that the Veteran has received various forms of steroid treatment for his skin disability since September 2010.  While some forms, such as Kenalog, were injected into the Veteran's body, others such as flurandenolide and other unidentified creams were applied topically.  In a recent decision, the Federal Circuit determined that the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806 (applied here) "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  In that regard, the Federal Circuit explained, "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Hence, the Federal Circuit stated, a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole.  Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601; 2017 WL 2989492 (Fed. Cir. July 14, 2017).

Here, given the combination of steroid treatments received by the Veteran and the absence of information in the record as to the effect that each of those treatments had on the Veteran's body, the Board is unable to make a determination at this time as to whether the Veteran's disability has required "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs" as contemplated under DC 7806 for a higher 60 percent rating.  Under the circumstances, the VA examiner who is designated to conduct the examination requested above should also be asked to comment upon the nature and effect of the Veteran's steroid treatments to date.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his prurigo nodule disability, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records for treatment received by the Veteran from June 2011 through the present should be associated with the record.  If such records are not available, the record should be documented in that regard.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA skin examination to determine the current symptoms and impairment associated with his prurigo nodule disability.  The Veteran's claim file should be made available to the examiner prior to the examination, and the examiner must review the entire claim file in conjunction with the examination.

The examiner should conduct all necessary tests and studies.  The examiner should report all pertinent findings, to include the location and size of any active lesions and/or residual scars, and, the extent of any functional impairment resulting from the lesions and scars.

The examiner should also comment upon the Veteran's treatment and medications since May 2009, to include the use of Bactrim, Keflex, Kenalog, Flurandrenolide, and any other treatments.  The examiner should provide opinions as to whether the Veteran's treatments have constituted systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, whether such treatments have been constant or near-constant.

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




